     Case 3:16-cv-01835-L-NLS Document 26 Filed 10/08/20 PageID.164 Page 1 of 1




 1
 2
 3
 4
                     IN THE UNITED STATES DISTRICT COURT
 5
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA       ) Case No.: 16-CV-1835-L (NLS)
     ex rel. JOHN POLANCO,          )
 8                                  ) ORDER ON JOINT MOTION
             Plaintiffs,            ) TO DISMISS
 9       v.                         )
                                    )
10   PHAMATECH, INC. and TUAN PHAM, )
                                    )
11           Defendants.            )
                                    )
12                                  )
13         Pursuant to the Joint Motion for Dismissal filed by the United States and
14   Relator, and for good cause shown, IT IS HEREBY ORDERED that:
15         1.    Relator’s claims in Count One and Count Two of this action are
16   dismissed with prejudice; and
17         2.    United States’ claims against Phamatech, Inc. and Tuan Pham, for the
18   Covered Conduct as the term is defined in the Settlement Agreement between the
19   United States, Relator, and Phamatech, Inc. and Tuan Pham, effective September 11,
20   2020, are dismissed with prejudice, and all remaining claims in this action as to the
21   United States are dismissed without prejudice to the United States.
22         IT IS SO ORDERED.
23
24   Dated: October 8, 2020
25
26
27
28
